Case 20-11112-abl   Doc   Entered 08/06/20 10:57:55   Page 1 of 5
Case 20-11112-abl   Doc   Entered 08/06/20 10:57:55   Page 2 of 5
Case 20-11112-abl   Doc   Entered 08/06/20 10:57:55   Page 3 of 5
Case 20-11112-abl   Doc   Entered 08/06/20 10:57:55   Page 4 of 5
            Case 20-11112-abl       Doc     Entered 08/06/20 10:57:55         Page 5 of 5




                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEVADA
                                  LAS VEGAS DIVISION

 In Re:                                             Case No. 20-11112-abl

 Gary J. Delcoure, Jr.                              Chapter 13

 Debtor.                                            Judge August B. Landis

                                  CERTIFICATE OF SERVICE

I certify that on August 6, 2020, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Kathleen A. Leavitt, Chapter 13 Trustee
          courtsecf3@las13.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on August 6, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Gary J. Delcoure, Jr., Debtor
          3094 Archdale St.
          Las Vegas, NV 89135

 Dated: August 6, 2020                              /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
